Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is NOA in responses to Applicant’s amendments/remarks filed 06/03/2022.  It is noted the current patent application was originally filed 12/27/2018; Claim(s) 1-20 are pending. Claim(s) 1, 11 and 16 are independent. Claim(s) 1, 3-4, 9-11, 13-16 and 18-20 have been amended. Claim(s) 2, 6-8, 12 and 17 were original. Claim 5 is currently cancelled.

		Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
                                







  Reason for Allowance
Claim(s) 1-20 are allowed: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which set forth in the followings:
Sperry (“US-20060259983-A1” filed 05/13/2005 [hereinafter “Sperry”], is directed to methods for controlling the reproduction of documents containing sensitive information by redacting and revealing sensitive information during printing. See Sperry, Abstract, also Sperry further mentions the code decoder 140 directly extracts the digitally encoded information when the code detector 132 locates machine readable code approved by the access mediator 148. See id. at para(s). (0033]-[0034]). However, Sperry fails to show " (i) projecting onto a surface of an augmented reality (AR) environment surrounding the physical document, based on the determination, information indicating that the non-redacted form of the redacted portion is able to be shown or displayed; (ii) projecting onto the surface at a predetermined distance from the physical document, based on the instruction, the non-redacted form of the redacted portion; (iii) the information includes a virtual button projected onto the surface in the AR environment;” and (iv) the instruction includes an interaction with the virtual button on the surface of the AR environment.…” as amended... supports in the current specifications in [(paragraph(s) 47-50 and Fig(s) 4A-4D)], in light of the remarks filed 03/06/2022 pages 9-15.

Balakrishna et al., (“US 20200134240 A1” filed 07/17/2019- is a continuation to 16/171,981 filed 10/26/2018 [hereinafter “Balakrishna”], is directed to computing device that controls the display of information based on the detection of one or more users within a defined area of a display device (e.g., an interactive whiteboard). ..... Also, Balakrishna further mentions a display control module 176 that directly controls the display of the data 136 on the display device 110 based on the set security parameters and the security levels of the detected users, without any indication to a user or receipt of user instruction. ....Balakrishna further mentions an interactive whiteboard with a touch-based interface (e.g., finger or pen interaction with a surface sensor), See Balakrishna, [(Abstract Para(s)  27-29 and 30-36)]. However, Balakrishna fails to show " (i) projecting onto a surface of an augmented reality (AR) environment surrounding the physical document, based on the determination, information indicating that the non-redacted form of the redacted portion is able to be shown or displayed; (ii) projecting onto the surface at a predetermined distance from the physical document, based on the instruction, the non-redacted form of the redacted portion; (iii) the information includes a virtual button projected onto the surface in the AR environment;” and (iv) the instruction includes an interaction with the virtual button on the surface of the AR environment.…” as amended... supports in the current specifications in [(paragraph(s) 47-50 and Fig(s) 4A-4D)], in light of the remarks filed 03/06/2022 pages 9-15.



Eisen et al., (“US 20080002911 A1” filed 06/27/2007[hereinafter “Eisen”], is directed to a method of securing selected information on digital documents or scanned versions of paper documents....Also,  Eisen contemplates an apparatus for scanning physical papers to generate the digital documents that are analyzed for redaction...See Eisen, Abstract,  [(Para(s) 35-38)]. Eisen fails to show " (i) projecting onto a surface of an augmented reality (AR) environment surrounding the physical document, based on the determination, information indicating that the non-redacted form of the redacted portion is able to be shown or displayed; (ii) projecting onto the surface at a predetermined distance from the physical document, based on the instruction, the non-redacted form of the redacted portion; (iii) the information includes a virtual button projected onto the surface in the AR environment;” and (iv) the instruction includes an interaction with the virtual button on the surface of the AR environment.…” as amended... supports in the current specifications in [(paragraph(s) 47-50 and Fig(s) 4A-4D)], in light of the remarks filed 03/06/2022 pages 9-15.
 Carter et al., (“US 010528838 B1” filed 08/26/2015 [hereinafter “Carter”], is directed to an AR device with a camera for imaging a document and an optical display that displays a non-obfuscated image of confidential or sensitive information from the document. See Carter, [(Abstract. col. 5-6 and 8).] Carter fails to show " (i) projecting onto a surface of an augmented reality (AR) environment surrounding the physical document, based on the determination, information indicating that the non-redacted form of the redacted portion is able to be shown or displayed; (ii) projecting onto the surface at a predetermined distance from the physical document, based on the instruction, the non-redacted form of the redacted portion; (iii) the information includes a virtual button projected onto the surface in the AR environment;” and (iv) the instruction includes an interaction with the virtual button on the surface of the AR environment.…” as amended... supports in the current specifications in [(paragraph(s) 47-50 and Fig(s) 4A-4D)], in light of the remarks filed 03/06/2022 pages 9-15.
--------
Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant's Specification. The prior art cited above fails to teach all of the Applicant’s claimed limitation. In particularly, the claimed invention advantageously provides a finer level of detail that allows, " (i) projecting onto a surface of an augmented reality (AR) environment surrounding the physical document, based on the determination, information indicating that the non-redacted form of the redacted portion is able to be shown or displayed; (ii) projecting onto the surface at a predetermined distance from the physical document, based on the instruction, the non-redacted form of the redacted portion; (iii) the information includes a virtual button projected onto the surface in the AR environment;” and (iv) the instruction includes an interaction with the virtual button on the surface of the AR environment.…” as amended... supports in the current specifications in [(paragraph(s) 47-50 and Fig(s) 4A-4D)], in light of the remarks filed 03/06/2022 pages 9-15.

The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUOC A TRAN/Primary Examiner, Art Unit 2177